DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ amended and response of 9/12/2022 are acknowledged. New claims 91-20 were added. 
Status of Claims
3.      Claims 1-20 are pending. New claims 91-20 were added. 

Information Disclosure Statement
4.      The information disclosure statement filed 9/28/2020 has been considered.  Initialed copy is enclosed. 

Drawings
5.      The drawings in this application filed 9/28/2020 are accepted by the examiner. 

Election/Restrictions
6.      Applicant's election with traverse of 9/12/2022 is acknowledged. Applicants elected group I (claims 1-9) drawn to a method for quantitatively determining bacteria in a sample. New claims 19-20 depend from claim 1, therefore will be examined with elected claims 1-9.
The traversal is on the ground(s) that: 
      In response to the Restriction Requirement of May 12, 2022, applicants hereby elect group 1, claims 1-9 for examination in the present application with traverse. Applicants respectfully point out that method claims 1-9 and 13-18 use slightly different language to claim similar methods. All of the method claims recite incubating the sample with a labelled reagent, removing the labeled reagent using a membrane, detecting the labelling reagent bound to the bacteria and quantitatively evaluating a measurement step. The Restriction Requirement indicates that claims 1-9 are drawn to a method classified in GO1N, subclass 2469/00; claims 13-15 are also indicated as directed to a method classified in GO1N, subclass 2469/00 and claims 16-18 are also indicated as directed to a method classified in GO1N, though the subclass is different. Thus, Applicants contend that all of the method claims should have been put in the same group. The Restriction Requirement indicates that the product and process of using the product are distinct inventions because the process can be carried out with a different product. However, product claim 10 has been grouped with method claims 13- 15 and 16-18. The Restriction Requirement also put claims 10-11 in one group and 10 and 12 in a different group. Since claims 11 and 12 depend from claim 10 and a measuring cell is a device, these claims should have been grouped together. Thus, Applicants contend that that the groups should be: Group I: claims 10-12 directed to a device Group II: claims 1-9 and 13-18 directed to a method in view of the above discussion, Applicants request reconsideration of the Restriction. 
        This is not found persuasive because claims 13-18 are depended from claim 10 and claim 13 recites “A method for quantitatively determining bacteria in a sample, comprising the steps of: (a) incubating the sample to be tested together with a labelling reagent that can bind to the bacteria to be determined in the measuring cell according to claim 10”. Claim 1 does not use the measuring cell or device of claim 10. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/12/2022. Claims 1-9 and 19-20 are under consideration.

Claim Objections
7.      Claim 2  is objected to because of the following informalities:   Claim 2 recites abbreviations MRSA and E.coli, full name of these organisms are required when the appeared in the claims for the first time. Appropriate correction is required.

Double Patenting
8.      The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.      Claims 1-9 and 19-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,823,719B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  method for quantitatively determining bacteria in a sample. Claim 1 of the instant application is drawn to:   A method for quantitatively determining bacteria in a sample, comprising the steps of:
(a)    incubating the sample to be tested together with a labelling reagent that can bind to the bacteria to be determined, wherein the labelling reagent is a labelled bacteriophage, preferably a fluorescence-labelled bacteriophage, a luminescence-labelled bacteriophage or a Raman-labelled bacteriophage, and is used in excess with respect to the bacteria to be detected,
(b)    removing labelling reagent that has not bound to the bacteria from the bacteria by means of a membrane that is impermeable to the bacteria to be determined and is permeable to the labelling reagent, wherein the bacteria to be determined are collected on the membrane,
(c)    detecting the labelling reagent bound to the bacteria collected, preferably by means of fluorescence measurement, luminescence measurement and/or Raman measurement, and
(d)    quantitatively evaluating the measurement signal from step (c).
      Claim 1 of U.S. Patent No. 10,823,719B2 almost recites the same limitations and steps  but also recites a measuring cell with a first and second chamber. This measuring cell of the patent is recited in instant claim 3. Therefore, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
10.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


       Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite terms such “preferably” “such as” “optionally” and  “in particular” It is not clear what constitute the meets and bounds of said terms. Clarification of claims 1, 2, 3, and 9 is required. 

Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.      Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Ulrich Reidt et al. (Journal of Rapid Methods and Automation in Microbiology vol. 16, no.4 pp. 337-350, December 2008), in view of Reed et al. (US 7,608,399); Hales et al. (US 20140371106 with priority to 12/22/2011) and Zhao et al. (US Patent 7,880,876 published 2/01/2011 with priority to 10/21/2004). 
Art of record IDS.
     The claims are drawn to: 
  A method for quantitatively determining bacteria in a sample, comprising the steps of:
(a)    incubating the sample to be tested together with a labelling reagent that can bind to the bacteria to be determined, wherein the labelling reagent is a labelled bacteriophage, preferably a fluorescence-labelled bacteriophage, a luminescence-labelled bacteriophage or a Raman-labelled bacteriophage, and is used in excess with respect to the bacteria to be detected,
(b)    removing labelling reagent that has not bound to the bacteria from the bacteria by means of a membrane that is impermeable to the bacteria to be determined and is permeable to the labelling reagent, wherein the bacteria to be determined are collected on the membrane,
(c)    detecting the labelling reagent bound to the bacteria collected, preferably by means of fluorescence measurement, luminescence measurement and/or Raman measurement, and
(d)    quantitatively evaluating the measurement signal from step (c).
        Ulrich Reidt et al. teach a method for quantifying bacteria in a sample which are collected on a membrane (microsieve membrane and filters) using fluorescence labeling (see abstract and figure 1a). Ulrich Reidt abstract recites the steps as following: 
       “For the detection of bacteria in potable water, several kinds of biosensors could be used. However, any of them faces its physical limits when very low concentrations of bacteria should be detected. In this article, we used micromechanical filters with perforated membranes for capturing and enriching bacteria and to facilitate the detection of Escherichia coli. The results in this article show the easy and effective removal of bacteria from the surface of the microsieve membranes. By plating off the filters on LB agar plates, we could quantitatively analyze very low concentrations of bacteria and show that micromechanical filters are potentially suitable for subsequent transfer of bacteria to a biochip for further analysis. In addition, direct immuno-detection of nonpathogenic E. coli O157:H7 on micromechanical filter surfaces by fluorescent‐labelled polyclonal antibodies is demonstrated. In summary, micromechanical filters present a promising tool for future detection of bacteria in potable water (see abstract and fig 1a). Ulrich Reidt et al. teach incubating and using fluorescence labeled bacteria (see page 341 and 343). Ulrich Reidt et al. teach quantitative detection of bacteria (see page 344). As far as steps recited in claim 1 Ulrich Reidt et al. teach incubating and detecting and measuring fluorescence signal steps (see abstract, fig 1 and pages 341-344).  Ulrich Reidt et al. do not teach explicitly first and second chamber and fluorescence- labelled bacteriophage.
   Reed et al. teach a device introducing a sample containing cells in a liquid medium into a first chamber of a vessel, the vessel comprising the first chamber and a second chamber, wherein the first chamber is in liquid communication with the second chamber and wherein the second chamber has at least a portion of one surface effective for binding (see summary of invention para 13). Reed et al. teach that the technology would allow testing of bacterially contaminated units to be detected rapidly after the first day of storage (see para 0003). Reed et al. teach fluorescence method (see summary of invention para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ulrich Reidt et al. and include Reed et al. device introducing a sample containing cells in a liquid medium into a first chamber of a vessel, the vessel comprising the first chamber and a second chamber and include Ulrich Reidt et al. teach membrane between the chambers to collect the labeled bacteria and separate the unbound labelling reagent. Reed et al. do not teach fluorescence- labelled bacteriophage.
        Hales et al. teach fluorescence- labelled bacteriophage for detection of E.coli O157:H7. Hales et al. teach recites in the biosensor field, fluorescently stained LG1 phage and a PP01 phage displaying green fluorescent protein fusions have been used to detect E. coli O157:H7 cells ( see para 0004,   0007, example 4 and claim 15). Hales et al. in addition of fluorescence teach luminescence,   Raman, laser and fluorophage (see para 0053, 0096 and figures). Hales et al. teach membranes of filters (see examples and para 0082). Hales et al. teach bound and unbound bacteria (see para 0115). Hales et al. quantitative measurement method (see para 0053, 0062). Hales et al. teach using a laser with confocal optics (see abstract, examples, para 0001, 0007, 0010-0014, 0038, 0045). 
      Zhao et al. additionally teach Raman labelled detection of bacteria   (see title, abstract and claims 1-10). Zhao et al. teach detection of E.coli 0157, Staphylococcus aureus, Salmonella (see fig 17-18). Zhao et al. teach laser (fig 14-15 and 17). Zhao et al. teach membrane diameters of 10 nanometer to 5000 nanometer (i.e. 0.3 to 5 micrometer) see para 67, 70, 73 and fig 5. Zhao et al. teach limitations of new claims 19-20 calibration by internal standard (see fig 20B and para 0161) which recite “testing the individual spectrum from the mixture sample against these standard calibration sets.” 
     As far as steps recited in claim 1 Ulrich Reidt et al. teach incubating and detecting and measuring fluorescence signal steps (see abstract, fig 1 and pages 341-344). Hales et al. teach the step or removing unbound bacteria (see para 0115).
      Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of the above references to obtain the claimed invention.   Reed et al. teach a device introducing a sample containing cells in a liquid medium into a first chamber of a vessel, the vessel comprising the first chamber and a second chamber. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ulrich Reidt et al. and include Reed et al. device introducing a sample containing cells in a liquid medium into a first chamber of a vessel, the vessel comprising the first chamber and a second chamber and include Ulrich Reidt et al. membrane between the chambers to collect the labeled bacteria and separate the unbound labelling reagent.
Hale et al. teach use of labelled substrates such a bacteriophage for detection of bacteria and teaches the biological substrate may comprise a wild-type or mutant biological substrate, including a bacteriophage, actin fiber, bio me compound, or other proteinaceous substrate. The substrate may comprise an RNA-protein complex, which may be expressed in E. coli. One of ordinary skill in the art would be motivated to include a labelled bacteriophage of Hales et al. in the methods of Zhao et al.  and Ulrich Reidt et al. to provide a method for detecting bacteria.  Thus the modifications of substrate to a labelled bacteriophage makes Reidt’s invention better.
Hale et al. teach use of labelled substrates such a bacteriophage for detection of bacteria.  Para [0035] of Hale et al. recites: The biological substrate may comprise a wild-type or mutant biological substrate, including a bacteriophage, actin fiber, bio me compound, or other proteinaceous substrate. The substrate may comprise an RNA-protein complex, which may be expressed in E. coli. One of ordinary skill in the art would be motivated to include a labelled bacteriophage of Hales et al. in the methods of Zhao et al.  and Ulrich Reidt et al. to provide a method for detecting bacteria.  Thus, the modifications of substrate to a labelled bacteriophage makes Reidt’s invention better.
   It would have been obvious to one of ordinary skill in the art at the time of the invention to combine and modify methods as recited by Zhao et al. because many variation and modifications can be made to its disclosure and be compatible with other methods..         
	Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods and biosensors   thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
      
14.       No claims are allowed.
Conclusion
15.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL SHAHNAN -SHAH/
Examiner, Art Unit 1645
September 30, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645